          Case 5:21-cv-03071-SAC Document 6 Filed 08/02/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


STEVEN KYLE DAVIS,

               Plaintiff,

               v.                                     CASE NO. 21-cv-3071-SAC

LAURA KELLY,

               Defendant.


                                                ORDER

       This matter is before the Court on a Motion to Retract Lawsuits (Doc. 5) filed by Plaintiff.

Plaintiff asks that this matter be dismissed.

       The Court must construe liberally Plaintiff’s filing because he submitted the motion on his

own behalf. See Haines v. Kerner, 404 U.S. 519, 520–21 (1972); Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). Therefore, the Court construes Doc. 5 liberally as a notice of voluntary

dismissal pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure.

       Rule 41(a)(1) provides that “the plaintiff may dismiss an action without a court order by

filing (i) a notice of dismissal before the opposing party serves either an answer or a motion for

summary judgment.” No response to the Complaint has been filed by the defendant in this action.

A voluntary dismissal pursuant to Rule 41(a)(1) is effective immediately upon the filing of a

written notice of dismissal, and no subsequent court order is necessary. See Hyde Constr. Co. v.

Koehring Co., 388 F.2d 501, 507 (10th Cir. 1968). The notice closes the file. See id.




                                                  1
           Case 5:21-cv-03071-SAC Document 6 Filed 08/02/21 Page 2 of 2




        IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s motion to dismiss

this action is granted, and Doc. 5 is construed as a notice of voluntary dismissal pursuant to Fed.

R. Civ. P. 41(a)(1).

        IT IS FURTHER ORDERED that the voluntary dismissal is effective as of July 28, 2021,

the date Plaintiff’s notice was filed.

        IT IS SO ORDERED.

        Dated August 2, 2021, in Topeka, Kansas.



                                             s/_Sam A. Crow_____
                                             SAM A. CROW
                                             U. S. Senior District Judge




                                                2
